I am not in agreement with Justice BOYLES' interpretation of the lease involved in this appeal.
In the determination of the issue here, it is only necessary to concern ourselves with paragraphs 3, 4 and 10a of the contract between the parties, which are quoted in full in the opinion of Justice BOYLES, and to consider defendant's letter of August 15, 1929, plaintiff's reply thereto under date of October 26, 1929, and defendant's letter to plaintiff under date of November 18, 1929, which are also quoted in full in said opinion.
Applying the rules laid down by Justice BOYLES' opinion, the contract is construed as a demise or lease of said premises for the full term of 10 years, and paragraph 3 of said lease is to be construed as though it were worded "ten years from and after the 15th day of August, 1924 (but subject to termination by lessee at the end of the third year or any subsequent yearly period by 30-days' notice from lessee to lessor directed to the end of said third year or such subsequent yearly period)."
It is not necessary to read anything into said lease or to take anything therefrom to determine the true meaning and intent of the parties thereto. It is in no sense ambiguous, in no way misleading, and the terms must, and easily can be, determined from the four corners of the instrument itself and the correspondence between the parties, which extended and determined the term of said instrument by which both parties thereto are bound. *Page 282 
From our examination of paragraphs 3 and 4 of this lease, it is clear that the parties considered the same to be for a five-year term, and no longer, subject of course to the right of lessee to terminate said lease at the end of the third year or any subsequent yearly period by 30-days' notice. This intention is further indicated by the fact that they established a total rental under said lease for the five years.
Paragraph 10a of the lease, being the last numbered paragraph therein, was typed into the printed form of the lease, and, in unambiguous terms, shows that it was the intention of the parties, at the time this lease was signed, that the defendant would have the right to create a new five-year term at a certain specified rental separate and apart from the term as provided for in paragraphs 3 and 4. This rental per month was provided for and as said paragraph 10a expressly states was "for an additional five years at the rate of $300 per month at the expiration of the original lease." (Italics are ours.)
Our views on this phase of the instant case are strengthened by the language used both by defendant and plaintiff in the correspondence hereinbefore referred to leading up to the renewal or extension of the lease for a further period of five years. The defendant who was the beneficiary of paragraph 10a of said lease said to the plaintiff "The Texas Company hereby exercises the option given it * * * to renew said lease or extend the term thereof for a further period of five years from and after August 15, 1929, rental to be at the rate of $300 per month." The plaintiff said to the defendant "I wish to say that the lease now in force is sufficient. The present lease gave you the option of an additional five years at the rental of $300 per month. I have your letter dated August 15, 1929, in which you say you exercise *Page 283 
your option according to the terms of the lease, which I think settles the matter for both parties." The defendant replied: "This letter with your letter of October 26, 1929, will constitute an agreement for the extension of our lease * * * for a further period of five years from and after August 15, 1929, rental to be at the rate of $300 per month."
It is unimportant whether this correspondence between the parties is an extension or renewal of a former lease, these terms seem to be used interchangeably by the parties and the meaning of said terms was the same to them. This correspondence constituted the exercise of an option to continue defendant's tenancy of the property in question for a five-year period at the rate of $300 per month at the "expiration of the original lease" which was August 15, 1929.
The judgment entered in this case is reversed, and the case remanded to the trial court for the assessment of plaintiff's damages on the theory that the defendant's right to terminate the lease did not accrue until the expiration thereof, August 15, 1934.
Plaintiff and appellant will recover his costs to be taxed.
SHARPE, C.J., and BUSHNELL, NORTH, McALLISTER, and BUTZEL, JJ., concurred with CHANDLER, J. *Page 284